                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PENN-STAR INSURANCE COMPANY,

                  Plaintiff,

 v.                                               Case No. 3:17-CV-1264-NJR

 ZELLER PROPERTIES, INC. and
 DIANNA WEAR,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Summary Judgment filed by Plaintiff

Penn-Star Insurance Company (“Penn-Star”) (Doc. 48). For the reasons set forth below,

the Court grants the motion and enters a declaratory judgment.

                            FACTUAL & PROCEDURAL BACKGROUND

       This action commenced with a complaint seeking declaratory judgment filed by

Penn-Star pursuant to the federal Declaratory Judgment Act, 28 U.S.C. § 2201 (Doc. 1).

       Penn-Star seeks a declaratory judgment affirming that the four general liability

insurance policies which it issued to Defendant Zeller Properties, Inc. (“Zeller”) (such

policies, collectively, “Penn-Star Policies”) contain “Fungi or Bacteria” exclusions which

preclude the Penn-Star Policies from covering the allegations brought by Defendant

Dianna Wear (“Wear”) against Zeller and that Penn-Star thus has no duty to defend or

indemnify Zeller (Id.). Penn-Star further seeks an award of its attorney’s fees in this action

(Doc. 49).


                                        Page 1 of 6
       The four Penn-Star Policies all contain Endorsement Form CG 21 67 12 04, the

“Fungi or Bacteria Exclusion.” That form contains language excluding the following:

          x      Any bodily injury “which would not have occurred, in whole or in
                 part, but for the actual, alleged, or threatened inhalation, ingestion of,
                 contact with, exposure to, existence of, or presence of any ‘fungi’ or
                 bacteria on or within a building or structure, including its contents,
                 regardless of whether any other cause, event, material or product
                 contributed concurrently or in any sequence to such injury or
                 damage.” (Id.) (emphasis added)

          x      Any personal or advertising injury “which would not have taken
                 place, in whole or in part, but for the actual, alleged or threatened
                 inhalation of, ingestion of, contact with, exposure to, existence of, or
                 presence of any ‘fungi’ or bacteria on or within a building or structure,
                 including its contents, regardless of whether any other cause, event,
                 material or product contributed concurrently or in any sequence to such
                 injury or damage.” (Id.) (emphasis added).

       On September 17, 2017, Wear filed a complaint against Zeller in the Circuit Court

of Williamson County, Illinois (the “Underlying Action”) (Id. at 1, 3). That complaint

alleged that Wear suffered bodily injuries while employed at a business within

900 Skyline Drive, Marion, Illinois, a property owned by Zeller. Wear specifically claims

that her injuries resulted from Zeller’s negligence and willful and wanton conduct,

alleging that:

     “the subject property was not in reasonably safe condition for occupants, in
     that various testing revealed 99% relative humidity in employee work areas,
     high levels of moisture within the concrete sub-floor, adhesive breakdown and
     bleed of flooring seams, standing water in the reception area, leaking windows
     and wet drywall below window frames, constant humidity levels between 70%
     and 80%, air quality testing evidencing toxic mold infiltration and amplification,
     including toxic levels of Aspergillus, build up on HVAC vents, mold growth on
     desks and office furniture, among others.” (Id.) (emphasis added).




                                           Page 2 of 6
                                          LEGAL STANDARD

         Summary judgment is only appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED.

R. CIV. P. 56(a)). Once the moving party has set forth the basis for summary judgment,

the burden then shifts to the nonmoving party who must go beyond mere allegations and

offer specific facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P.

56(e); see Celotex Corp. v. Catrett, 477 U.S. 317,232-24 (1986). The nonmoving party must

offer more than “[c]onclusory allegations, unsupported by specific facts,” to establish a

genuine issue of material fact. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

                                              ANALYSIS

I.       Motion for Summary Judgment

     A. Applicable Law

         Under Illinois law, an insurance provider will have a duty to defend a

policyholder from suit where a complaint against that policyholder alleges facts that

could potentially come within policy coverage. United States Fidelity & Guaranty Co. v.

Wilkin Insulation Co., 578 N.E.2d 926, 930 (Ill. 1991). Where the actions of a policy holder

and any resulting loss or damage are determined to actually lie within the scope of an

insurance policy’s coverage, the insurance provide will have a further duty to indemnify

the policy holder. Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607 N.E.2d 1204, 1221 (Ill.

1992).


                                         Page 3 of 6
       In determining whether alleged facts come within the coverage of an insurance

policy, courts must ascertain the intent of the parties to the contract. Id. at 1212. If the

words in the policy are unambiguous, a court should give them their plain, ordinary, and

popular meaning. Id. If the words are susceptible to more than one reasonable

interpretation, they are ambiguous and will be construed against the drafter. Id.

   B. Discussion

       Here, the Penn-Star Policies exclude claims that allege damages which in whole or

in part arise from the actual or alleged presence of fungi. In the Underlying Action, Wear

alleges injuries arising out of Zeller’s conduct on a number of bases, including the

presence of molds such as Aspergillus in the property owned by Zeller. Zeller argues that

the Fungi or Bacteria Exclusion should not apply to Wear’s claim for two reasons: (1) the

exclusionary clauses “do not make clear that the exclusion applies even if any other

cause…contributed concurrently…to injury or damage cause by the fungi or bacteria”

(Doc. 53 at 2) and (2) a determination of coverage cannot be made until the cause of the

alleged injury is determined by the Circuit Court of Williamson County, Illinois. The

Court is not persuaded by either of these arguments.

       First, the Penn Star Policies plainly state that claims will be excluded even if they

allege damages that only “in part” arise from the presence of fungi, “regardless of

whether any other cause, event, material or product contributed concurrently[.]” The

court concludes that this language is unambiguous, and should be given its plain

meaning. Here, Wear’s complaint alleges injuries that arose in part from the alleged




                                       Page 4 of 6
presence of fungi, and thus it is excluded from coverage regardless of the fact that she

also alleges other causes that contributed concurrently.

       Secondly, the Penn Star Policies state that claims will be excluded from coverage

if they allege the presence of mold—such mold need not be proven to actually have been

present. Again, this language is unambiguous, and will be given its plain meaning. Here,

Wear alleges that mold was present in the building owned by Zeller. This Court need not

wait for a determination by the Circuit Court of Williamson County as to whether or not

mold was actually present; the mere fact that its presence is alleged is enough for the

exclusion to apply.

       Accordingly, the Court finds that there is no material issue of fact and grants

summary judgment to Penn Star.

II.    Attorney’s Fees

       In addition to seeking declaratory judgment that the Fungi or Bacteria Exclusion

applies, Penn Star also seeks an award of its attorney’s fees incurred in this action.

       The standard “American Rule” for attorney’s fees provides that each party will

pay its own costs. See Alyeska Pipeline Service Co. v. Wilderness Society, 421 U.S. 240, 247

(1975). There are, however, numerous exceptions to this rule. Federal Rule of Civil

Procedure 54(d)(2) authorizes an award of attorney’s fees made by motion within 14 days

of a judgment, where the moving party provides the grounds for the proposed award as

well as a fair estimate of attorney’s fees. There are additionally numerous federal and

state statutes which authorize the award of attorney’s fees. The federal Declaratory

Judgment Act, however, makes no provision for awards of attorney’s fees. 28 U.S.C.


                                       Page 5 of 6
§ 2201. Courts have awarded attorney’s fees based on 28 U.S.C. § 2202, which authorizes

further relief based on a declaratory judgment, but most commonly have done so where

such relief was warranted by a separate basis such as the behavior of the opposing party

or applicable state law for comparable actions. See, e.g., Taco Bell Corp. v. Cont’l Cas. Co.,

388 F.3d 1069, 1077 (7th Cir. 2004); Metavante Corp. v. Emigrant Sav. Bank, 619 F.3d 748,

771–75 (7th Cir. 2010); Landmark Am. Ins. Co. v. O’Malley, 2015 U.S. Dist. LEXIS 14200 at

*5–6 (N.D. Ill.).

       Here, Penn-Star has not provided the basis upon which it seeks an award of

attorney’s fees and similarly has not provided any estimate of its fees. At this time, the

Court is not inclined to grant its motion for an award of fees, but Penn-Star may seek an

award of fees by post-judgment motion pursuant to Federal Rule of Civil Procedure

54(d)(2) if it can make the showings required by that rule.

                                       CONCLUSION

       For the reasons set forth above, the Court GRANTS Penn Star’s Motion for

Summary Judgment and GRANTS declaratory judgment but DENIES an award of

attorney’s fees. The Clerk of Court is DIRECTED to enter judgment accordingly and close

this case.

       IT IS SO ORDERED.

       DATED: March 24, 2020


                                                  ___________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge



                                        Page 6 of 6
